PER CURIAM.
Appellant raises five points on appeal which we find to be without merit, and we, therefore, affirm his convictions and sentence.
We note, however, that the jury verdict finds appellant guilty of a first degree felony, and he was sentenced according to a first degree felony, but the judgment reflects a second degree felony. We conclude that the error in the judgment probably constitutes a typographical error and, therefore, remand for the trial court to conform the verdict, judgment and sentence.
HOBSON, A.C.J., and RYDER and CAMPBELL, JJ., concur.